DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,634 (hereinafter ‘634). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘634
Claim 1:
one or more physical processors configured by machine-readable instructions to: 

obtain information defining an image, the image comprising an array of pixels, the array including pixel rows, individual pixels in the array associated with parameter values for a set of pixel parameters, individual pixel rows in the array associated with secondary parameter values for the set of pixel parameters, the second parameter values determined based on an average, a weighted average, a median, a mode, and/or an entropy of corresponding parameter values of the pixels in the individual pixel rows; 


identify one or more of the pixel rows of the image as depicting the horizon in the image based on the secondary parameter values; and 



effectuate an image effect based on the identification of the one or more identified pixel rows of the image as depicting the horizon in the image.
Claim 1:
one or more physical processors configured by machine-readable instructions to: 

obtain information defining an image, the image comprising an array of pixels, the array including pixel rows; 

determine parameter values for a set of pixel parameters of individual pixels in the array; 
determine secondary parameter values for the set of pixel parameters of individual pixel rows in the array based on an average, a weighted average, a median, a mode, and/or an entropy of corresponding parameter values of the pixels in the individual pixel rows; 

identify one or more pixel rows of the image as depicting the horizon in the image based on the secondary parameter values; and 

effectuate an image effect based on the identification of the one or more pixel rows of the image as depicting the horizon in the image.






Current Application					‘634
Claim 11:
obtaining information defining an image, the image comprising an array of pixels, the array including pixel rows, individual pixels in the array associated with parameter values for a set of pixel parameters, individual pixel rows in the array associated with secondary parameter values for the set of pixel parameters, the second parameter values determined based on an average, a weighted average, a median, a mode, and/or an entropy of corresponding parameter values of the pixels in the individual pixel rows;



identifying one or more of the pixel rows of the image as depicting the horizon in the image based on the secondary parameter values; and

effectuating an image effect based on the identification of the one or more identified pixel rows of the image as depicting the horizon in the image.
Claim 11:
obtaining information defining an image, the image comprising an array of pixels, the array including pixel rows; 

determining parameter values for a set of pixel parameters of individual pixels in the array; 

determining secondary parameter values for the set of pixel parameters of individual pixel rows in the array based on an average, a weight average, a median, a mode, and/or an entropy of corresponding parameter values of the pixels in the individual pixel rows; 

identifying one or more pixel rows of the image as depicting the horizon in the image based on the secondary parameter values; and 


effectuating an image effect based on the identification of the one or more pixel rows of the image as depicting the horizon in the image.


Claims 2-10 and 12-20 of the current application correspond to claims 2-10 and 12-20 of ‘634.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664